Case.net: 21SL-CC01753 - Docket Entries                                      Page 1 of 1
     Case: 4:21-cv-00611-MTS Doc. #: 1-3 Filed: 05/27/21 Page: 1 of 12 PageID #: 9




                                                                             Search for Cases by: Select Search Method...     
Judicial Links    | eFiling   | Help   | Contact Us | Print                          GrantedPublicAccess Logoff KATIERICKS88
                 21SL-CC01753 - JULIE HART ET AL V QUIKTRIP CORPORATION (E-CASE)
  FV File Viewer

Click here to eFile on Case                 Sort Date Entries:                            Display Options:
Click here to Respond to Selected Documents
                                                                             Descending
                                                                                                             All Entries      
                                                                             Ascending


05/03/2021         Corporation Served
                   Document ID - 21-SMCC-3425; Served To - QUIKTRIP CORPORATION; Server - CT CORP; Served
                   Date - 03-MAY-21; Served Time - 00:00:00; Service Type - Territory 30; Reason Description - Served;
                   Service Text - LC

04/20/2021         Summons Issued-Circuit
                   Document ID: 21-SMCC-3425, for QUIKTRIP CORPORATION.Summons Attached in PDF Form for
                   Attorney to Retrieve from Secure Case.Net and Process for Service. Note* You must not forward
                   summons to the St. Louis County Sheriff/Process Server before issue date on summons. Failure to
                   follow these instructions may result in your summons being returned.
                   Note to Clerk eFiling
                     Filed By: TIMOTHY P OMARA
                   Memorandum Filed
                   Memo of service fee.
                     Filed By: TIMOTHY P OMARA
                     On Behalf Of: JULIE HART, JAMES HART

04/19/2021         Judge/Clerk - Note
                   NO SUMMONS ISSUED DUE TO MISSING SERVICE FEES OR SPECIAL PROCESS SERVER
                   FORM. SERVICE FEE = $36.00 PER DEFENDANT WITH A ST. LOUIS COUNTY ADDRESS. PLEASE
                   E-FILE A SERVICE MEMO WITH THE MISSING SERVICE FEES ATTACHED. WHEN CORRECTED,
                   PLEASE CALL CLERK, MOLLY, (314) 615-8470.
                   Filing Info Sheet eFiling
                       Filed By: TIMOTHY P OMARA
                   Confidential Address Filed
                   Confidential Case Filing Information Sheet.
                     Filed By: TIMOTHY P OMARA
                     On Behalf Of: JULIE HART, JAMES HART
                   Pet Filed in Circuit Ct
                   Petition.
                      Filed By: TIMOTHY P OMARA
                   Judge Assigned
                   DIV 9
Case.net Version 5.14.17.7                           Return to Top of Page                                   Released 05/13/2021




                                                                                                             EXHIBIT A
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                              5/24/2021
                                                                                                       Electronically Filed - St Louis County - April 19, 2021 - 02:26 PM
 Case: 4:21-cv-00611-MTS Doc. #: 1-3 Filed: 05/27/21 Page: 2 of 12 PageID #: 10
                                                                               21SL-CC01753

                 IN THE CIRCUIT COURT OF THE ST. LOUIS COUNTY
                              STATE OF MISSOURI

JULIE HART and JAMES HART,                   )
                                             )
               Plaintiffs,                   )
                                             )       Cause No.:
v.                                           )
                                             )       Division No.:
QUIKTRIP CORPORATION,                        )
Serve Registered Agent:                      )
CT Corporation System                        )
120 South Central Avenue                     )
Clayton, MO 63105                            )
                                             )       JURY TRIAL DEMANDED
               Defendant.                    )

                                           PETITION

       COMES NOW Plaintiffs, JULIE HART and JAMES HART, by and through their

attorney, Timothy P. O’Mara, and for their Petition against Defendant, QUIKTRIP

CORPORATION, state to the Court as follows:

       1.      At all times mentioned herein, Plaintiffs are residents of St. Louis County, State of

Missouri.

       2.      Defendant QuikTrip Corporation is a foreign corporation doing business in the

State of Missouri, qualified to do business and in good standing in the State of Missouri.

       3.      Defendant is the owner and operator of the QuikTrip located at 11444 St. Charles

Rock Road, Bridgeton, MO 63044 (“QuikTrip”). Defendant is responsible for operating and

maintaining the QuikTrip, including the parking lot, in a reasonably safe condition.

                                  COUNT I- NEGLIGENCE
                                       (Julie Hart)
       4.      On or about November 28, 2016, Plaintiff Julie Hart was an invitee at the QuikTrip.

Plaintiff Julie Hart parked her vehicle, immediately in front of the entrance to the QuikTrip, and




                                                                                       EXHIBIT A
                                                                                                       Electronically Filed - St Louis County - April 19, 2021 - 02:26 PM
 Case: 4:21-cv-00611-MTS Doc. #: 1-3 Filed: 05/27/21 Page: 3 of 12 PageID #: 11




as she was stepping out of her vehicle she slipped on a banana peel that was laying on the parking

lot.

       5.       Defendant was negligent and failed to use ordinary care by not maintaining the

QuikTrip in a reasonably safe manner and by failing to regularly inspect, maintain and clean its

parking lot for items left on its parking lot by other invitees.

       6.       Due to Defendant failing to use ordinary care by failing to regularly inspect,

maintain and clean QuikTrip’s parking lot, QuikTrip’s parking lot was not in a reasonably safe

condition.

       7.       QuikTrip knew or by using ordinary care could have known that other invitees

would leave trash and other items on the parking lot, that if stepped on, could cause someone to

slip and fall and be injured.

       8.       As a direct result of said negligence, Plaintiff Julie Hart was caused to suffer

severe bodily injuries to her left hip and leg. Plaintiff Julie Hart’s injuries have required

numerous surgeries including the repair of a torn labrum and two total left hip replacements.

Plaintiff has suffered and will continue to suffer pain as a direct result of these injuries and her

injuries are permanent.

       9.       As a direct result of said injuries, Plaintiff has incurred medical and hospital

expenses with a reasonable value of over $200,000.00

       10.      As a direct result of the negligence of Defendant, Plaintiff will incur medical and

hospital expenses in the future.

       11.      As a direct result of the negligence of the Defendant, Plaintiff has incurred lost

wages in excess of $10,000.00.

       12.      Plaintiff’s damages are in excess of Twenty-Five Thousand Dollars ($25,000.00).



                                                   2

                                                                                         EXHIBIT A
                                                                                                            Electronically Filed - St Louis County - April 19, 2021 - 02:26 PM
 Case: 4:21-cv-00611-MTS Doc. #: 1-3 Filed: 05/27/21 Page: 4 of 12 PageID #: 12




        13.     Plaintiff demands a jury trial.

          WHEREFORE, Plaintiff Julie Hart prays for judgment against Defendant QuikTrip

Corporation, in an amount that is fair and reasonable under the circumstances; for all medical,

doctor and hospital bills incurred or to be incurred in the future; for all lost wages incurred or to

be incurred in the future; for all pain and suffering suffered as a result of her injuries; for the Court

costs incurred herein, for reasonable attorney’s fees, and for such other and further relief as this

Court deems just and proper.

                                  COUNT II-LOSS OF CONSORTIUM
                                            (James Hart)

          14.   Plaintiff James Hart restates and realleges paragraphs 1-13 as if fully set forth

herein.

          15.   As a direct result of Defendant’s negligence to use ordinary care in maintaining

its property and the resulting injuries to Julie Hart, James Hart has lost the consortium,

companionship, comfort, instruction, guidance, counseling, training and support of his wife Julie

Hart.

          16.   Said loss of consortium, companionship, comfort, instruction, guidance,

counseling, training and support of his wife Julie Hart is continuing and will continue in the future.

          17.   James Hart’s damages are in excess of Twenty-Five Thousand Dollars

($25,000.00).

          18.   James Hart demands a jury trial.

           WHEREFORE, James Hart respectfully request this court find that James Hart has lost

the consortium, companionship and comfort, instruction, guidance, counseling, training and

support of his wife Julie Hart, due to the negligence of Defendant QuikTrip Corporation; that

James Hart be awarded damages for the loss of the consortium, companionship and comfort,

                                                   3

                                                                                          EXHIBIT A
                                                                                                  Electronically Filed - St Louis County - April 19, 2021 - 02:26 PM
 Case: 4:21-cv-00611-MTS Doc. #: 1-3 Filed: 05/27/21 Page: 5 of 12 PageID #: 13




instruction, guidance, counseling, training and support of his wife Julie Hart; that Defendant

QuikTrip Corporation be ordered to pay all reasonable costs incurred, including attorneys’ fees

and for such other and further relief as this court deems just and proper.

                                      Respectfully submitted,

                                      SPECTOR, WOLFE, McLAUGHLIN & O’MARA, L.L.C.



                                      /s/ Timothy P. O’Mara
                                      TIMOTHY P. O’MARA, #41835
                                      710 South Kirkwood Road
                                      Kirkwood, Missouri 63122
                                      (314) 909-0303 Telephone
                                      (314) 909-0306 Facsimile
                                      tim@spectorwolfe.com
                                      Attorney for Plaintiff




                                                 4

                                                                                     EXHIBIT A
             Case: 4:21-cv-00611-MTS Doc. #: 1-3 Filed: 05/27/21 Page: 6 of 12 PageID #: 14

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC01753
 DAVID L VINCENT III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 JULIE HART                                                     TIMOTHY P OMARA
                                                                Spector, Wolfe, McLaughlin
                                                                and Omara LLC
                                                                710 S. Kirkwood Road
                                                                                                                                    SHERIFF FEE
                                                          vs.   Kirkwood, MO 63122
                                                                                                                                       PAID
 Defendant/Respondent:                                          Court Address:
 QUIKTRIP CORPORATION                                           ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Other                                           CLAYTON, MO 63105                                                   (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: QUIKTRIP CORPORATION
                                      Alias:
  CT CORPORATION SYSTEM
  120 SOUTH CENTRAL AVENUE
  CLAYTON, MO 63105

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        20-APR-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MT
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                  Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-3425        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                                               EXHIBIT
                                                                                                        54.13, and 54.20; 506.120              A506.150 RSMo
                                                                                                                                   – 506.140, and
             Case: 4:21-cv-00611-MTS Doc. #: 1-3 Filed: 05/27/21 Page: 7 of 12 PageID #: 15
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-3425    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                                           EXHIBIT
                                                                                                    54.13, and 54.20; 506.120              A506.150 RSMo
                                                                                                                               – 506.140, and
             Case: 4:21-cv-00611-MTS Doc. #: 1-3 Filed: 05/27/21 Page: 8 of 12 PageID #: 16
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-3425   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                                         EXHIBIT
                                                                                                  54.13, and 54.20; 506.120              A506.150 RSMo
                                                                                                                             – 506.140, and
           Case: 4:21-cv-00611-MTS Doc. #: 1-3 Filed: 05/27/21 Page: 9 of 12 PageID #: 17
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-3425   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                                         EXHIBIT
                                                                                                  54.13, and 54.20; 506.120              A506.150 RSMo
                                                                                                                             – 506.140, and
         Case: 4:21-cv-00611-MTS Doc. #: 1-3 Filed: 05/27/21 Page: 10 of 12 PageID #: 18




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.

Be sure to bring your paperwork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.

Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.

                            For more information call: 314-615-8029




                                                                                    EXHIBIT A
                                                                                                 Electronically Filed - St Louis County - April 20, 2021 - 12:20 PM
Case: 4:21-cv-00611-MTS Doc. #: 1-3 Filed: 05/27/21 Page: 11 of 12 PageID #: 19




               IN THE CIRCUIT COURT OF THE ST. LOUIS COUNTY
                            STATE OF MISSOURI

JULIE HART and JAMES HART,                )
                                          )
             Plaintiffs,                  )
                                          )       Cause No.: 21SL-CC01753
v.                                        )
                                          )       Division No.: 9
QUIKTRIP CORPORATION,                     )
                                          )
             Defendant.                   )

                                    MEMORANDUM

      COMES NOW Plaintiffs, by and through their attorney, and hereby give notice of filing of

the service fee for issuance of summons for service by the St. Louis County Sheriff upon

Defendant.

                                   Respectfully submitted,

                                   SPECTOR, WOLFE, McLAUGHLIN & O’MARA, L.L.C.



                                   /s/ Timothy P. O’Mara
                                   TIMOTHY P. O’MARA, #41835
                                   710 South Kirkwood Road
                                   Kirkwood, Missouri 63122
                                   (314) 909-0303 Telephone
                                   (314) 909-0306 Facsimile
                                   tim@spectorwolfe.com
                                   Attorney for Plaintiff




                                                                                 EXHIBIT A
Case: 4:21-cv-00611-MTS Doc. #: 1-3 Filed: 05/27/21 Page: 12 of 12 PageID #: 20




                                                                    EXHIBIT A
